                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                               8:21CV114

       vs.
                                                 MEMORANDUM AND ORDER
BEATRICE   SUN    TIMES,                and
LINCOLN JOURNAL STAR,

                    Defendants.


     This matter is before the court on Plaintiff’s Notice of Appeal (Filing 18) and
Motion for Leave to Proceed in Forma Pauperis on Appeal (Filing 19).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C.
§ 1915(b). The PLRA “makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal.” Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 529–
30 (8th Cir. 1997)). The appellate filing fee is assessed when the district court
receives the prisoner’s notice of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th
Cir. 1997).

       Pursuant to 28 U.S.C. ' 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff=s average monthly account
balance or average monthly deposits for the six months preceding the filing of the
complaint. Plaintiff=s account balance is $0.00, and the court cannot assess an initial
partial filing fee. However, as set forth in 28 U.S.C. ' 1915(b)(4), “[i]n no event
shall a prisoner be prohibited from bringing a civil action or appealing a civil . . .
judgment for the reason that the prisoner has no assets and no means by which to
pay the initial partial filing fee.” When the prisoner is unable to pay the initial partial
filing fee due to a lack of funds, the requirement that the initial partial filing fee will
be paid at the outset of the case is suspended. See Jackson, 173 F. Supp. 2d at 957
n. 9. Instead, “the whole of the . . . filing fees are to be collected and paid by the
installment method contained in ' 1915(b)(2).” Henderson v. Norris, 129 F.3d 481,
484 (8th Cir. 1997). This matter will therefore proceed without payment of the initial
partial filing fee as set forth below.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(Filing 19) is granted. The filing fee shall be collected and remitted, as funds exist,
in the manner set forth in 28 U.S.C. ' 1915(b)(2). Until the full filing fee of $505.00
is paid, the prisoner shall be obligated to pay, and the agency having custody of the
prisoner shall forward to the clerk of the court, 20 percent of the preceding month’s
income in such months as the account exceeds $10.00.

      2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff=s current institution.

      Dated this 29th day of June, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
